 In the Matterof NEVADACONSOLIDATEDCOPPERCORPORATIONandSWITCHMEN'SUNION OF NORTH AMERICA, COPPER QUEEN LODGENo. 267Case No. R-2149.-Decided November 23, 1940Investigation and Certification of Representatives:stipulationfor certificationupon consentelection.Mr. Earl K. Shawe,for the Board.Mr. J. C. Kinnear,of McGill, Nev., for the Company.Mr. Eugene Morton,of Oakland, Calif., for Lodge No. 267.Mr. F. 1. Sauls,of Ely, Nev., for the Brotherhood.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 03, 1940On February 21, 1939, and October 12, 1940, respectively, Switch-men's Union of North America, Copper Queen Lodge No. 267, hereincalled Lodge No. 267, filed with the Regional Director for the 20thRegion (San Francisco, California) a petition and an amended peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Nevada Consolidated Copper Cor-poration, herein called the Company, engaged in the mining andreduction of'copper ore at Ruth and McGill, Nevada, and requestingan investigation and'certification of representatives pursuant to Sec-'tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 14, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and, Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On October 14, 1940, the Company, Lodge No. 267, Brotherhood ofRailroad Trainmen, Local 335, herein called the Brotherhood, andcounsel for the Board, entered into a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION."28 N. L. R. B., No. 16.54 NEVADA CONSOLIDATED COPPER CORPORATION "55Pursuant to the stipulation,an electionby secret ballotwas con-ducted on October 22, 1940, under the direction and supervision ofthe Regional Director, among the switchmen, extra switchmen, switchtenders, block-signal operators, yardmasters, assistant yardmasters,and walkers, at the Company's mines in Ruth, Nevada, and at itsreduction plant inMcGill,Nevada, to determine whether saidemployees desired to be represented by Lodge No. 267, or by theBrotherhood, or by neither.On October 28, 1940, the RegionalDirector issued and duly served upon the parties an Election Reporton the Ballot.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.In her Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number eligible to vote--------------------------------91Number of votes for Brotherhood of Railroad Trainmen,Local 335-------------------------------------------------13Number of votes for Switchmen'sUnion of North America,,Copper Queen Lodge No. 267------------------------------59Number of votes for neither--------------------------------4Total number of ballots counted---------------------------76Number of blank ballots------------------------------------0Number of void ballots-------------------------------------0Number of challenged ballots--------------------------------0Upon the basis of ' the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS of FACYr1.A questionaffectingcommerce has arisen concerning the repre-sentationof employees of Nevada Consolidated Copper Corporation,McGill, Nevada, within the meaning of Section 9 (c) and Section 2(6) and(7) of the National Labor Relations Act.2.All switchmen, extra switchmen, switch tenders, block-Signaloperators, yardmasters, assistant yardmasters, and walkers, at theCompany'smines inRuth, Nevada, and at its reduction plant inMcGill, Nevada, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Switchmen's Union of North America, Copper Queen LodgeNo. 267, has been designated and selected by a majority of the em-ployees in the above unit as their representative for-the purposes- ofcollective bargaining and as the exclusive representative of all theemployeesin, saidunit, within the meaning of Section9 (a) of theNationalLabor Relations Act. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD,CERTIFICATION OR REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIEDthat Switchmen's Union of North America,Copper Queen Lodge No. 267, has been selected by a majority ofthe switchmen,, extra switchmen, switchtenders,block-signal opera-tors, yardmasters, assistant yardmasters, and walkers at the Com-pany'smines inRuth, Nevada, and at its reduction plant in McGill,Nevada, astheir representative for the purposes of collective bargain-ing; and that, pursuant to Section 9 (a) of the Act, Switchmen'sUnion of North America, Copper Queen Lodge No. 267, is the exclu-siverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.